          Case 2:20-cv-01412-MCE-CKD Document 10 Filed 03/08/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11   KHAMKOTH KEOPADUBSY, as an                Case No.: 2:20-cv-01412-MCE-CKD
     individual and on behalf of all others
12   similarly situated,
                                               ORDER APPROVING JOINT STIPULATION
13                                             TO EXTEND DISCOVERY CUT-OFF
                    Plaintiff,
14
            vs.
15
     SIEMENS MOBILITY, INC., a Delaware
16   corporation; and DOES 1 through 50,
17   inclusive,

18                  Defendants.
19
20
21
22
23
24
25
26
27
28

                                                1

                  ORDER APPROVING JOINT STIPULATION TO EXTEND DISCOVERY CUT-OFF
           Case 2:20-cv-01412-MCE-CKD Document 10 Filed 03/08/21 Page 2 of 2


 1                                              ORDER
 2          The Joint Stipulation to Extend Discovery Cut-Off filed on behalf of Plaintiff Khamkoth
 3   Keopadubsy (“Plaintiff”) and Defendant Siemens Mobility, Inc. (“Defendant”) (collectively, the
 4   “Parties”) is HEREBY APPROVED.
 5          ACCORDINGLY, IT IS HEREBY ORDERED that the discovery cut-off date of July 9,
 6   2021, is EXTENDED to November 6, 2021.
 7          IT IS SO ORDERED.
 8
 9
10
11   Dated: March 5, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2

                  ORDER APPROVING JOINT STIPULATION TO EXTEND DISCOVERY CUT-OFF
